IN THE SUPREME COURT OF TEXAS

                                 No. 05-0322


                   IN RE  TETRA APPLIED TECHNOLOGIES, L.P.


                      On Petition for Writ of Mandamus


ORDERED:

      1.    Relator's motion for emergency stay of the trial  court's  order
pending petition for writ of mandamus, filed April  22,  2005,  is  granted.
The order dated February 24, 2005, in Cause No. 04-7-12403,  styled  Francis
Munoz, individually and on behalf  of  The  Estate  of  Miguel  Munoz,  Jr.,
Deceased v. Tetra Applied Technologies, L.P. and Hilcorp Energy Company,  in
the 24th Judicial  District  Court  of  Jackson  County,  Texas,  is  stayed
pending further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on  or  before  3:00  p.m.,  May  9,
2005.

            Done at the City of Austin, this April 28, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Gena Pelham, Deputy Clerk